Citation Nr: 0809722	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-concussion 
syndrome with chronic headaches, to include as secondary to a 
service connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from July 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Phoenix, Arizona which denied entitlement to 
the benefit sought.  


FINDING OF FACT

Post-concussion syndrome with chronic headaches is shown to 
be causally or etiologically related to the veteran's 
service-connected right knee disorder.  


CONCLUSION OF LAW

Post-concussion syndrome with chronic headaches, was 
proximately due to, or the result of, a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

In a November 1970 rating action, service connection was 
granted and a 10 percent rating assigned for chondromalacia, 
patella, and torn medical meniscus, right knee.  The veteran 
essentially contends that in May 1997 he sustained a closed-
head injury from a fall caused by instability in his service-
connected right knee.  

A review of medical records does indicate a history of right 
knee instability.  The veteran was seen at the VA hospital in 
December 1970, approximately eight months after leaving 
service.  By history the veteran reported a right medial 
meniscectomy with an additional diagnosis of chondromalacia 
of the right patella.  The veteran complained that his right 
knee was giving way.  Although there was no limitation of 
motion, a mild positive drawer sign was noted along with a 
slight relaxation of the anterior cruciate ligament, although 
the examiner noted no lateral instability.  

The veteran treated with a private physician, Dr. D.G. in May 
of 1975.  At that time the veteran complained of bilateral 
knee pain and problems relating to his knees suddenly giving 
way.  On examination of the right knee, the physician 
reported that medial and lateral stability were fair to good, 
with some early signs of degenerative changes.  

In terms of the veteran's fall, the veteran was treated at a 
local emergency room in May 1997 after he fell and lost 
consciousness.  The veteran was reported as being confused 
with closed head trauma, some nausea and vomiting.  A minor 
abrasion to the left scalp was identified and the impression 
was syncope and closed head trauma.  

A private physician, Dr. L.W., treated the veteran in May 
1997 immediately after his fall.  Dr. L.W. noted that the 
veteran fell after a syncopal episode.  The veteran's wife 
reported that the veteran arrived at the hospital very 
lethargic and minimally responsive.  The physician's 
assessment was to admit the veteran with an episode of 
syncope with some resultant severe headache, and transient 
loss of consciousness.  

A VA examination was conducted in November 2004.  By way of 
history the veteran reported instability of his right knee 
leading up to his 1997 fall.  On examination the veteran's 
right knee was said to be positive for anterior instability.  
The examiner's impression was that the veteran's right knee 
was currently unstable and that this instability could have 
led to the veteran's 1997 fall.  

A general medical VA examination was conducted in March 2005.  
The veteran reported post-concussion syndrome with headache, 
memory deficit, personality change, confusion, and insomnia.  
The examiner's impression was post-concussion syndrome with 
chronic headache, as well as residual personality changes 
with irritability, poor concentration, memory deficits, and 
anxiety attacks as a consequence of the close head injury.  

A mental VA examination was conducted in March of 2005.  The 
veteran reported onset of trouble sleeping, and 
concentrating, after suffering a head injury from a fall in 
1997.  The examiner's diagnoses included the presence of a 
closed head injury and post-traumatic headaches.  

Included in the record is a November 2005 letter from a 
private physician, Dr. B.A.S., a general practitioner, who 
treated the veteran for bilateral knee pain in the early 
1990s.  The physician noted that the veteran's primary 
complaints were knee pain, periodic locking, and intermittent 
"giving out" of the right knee.  The physician also offered 
the opinion that the 1997 fall "could have been caused by 
instability and failure of his knees, particularly the right 
one."  

A BVA hearing was held before the undersigned in January of 
2008.  The veteran offered testimony that he was at work when 
his right knee gave way and he fell backwards hitting his 
head on the floor.  The veteran testified that there were no 
witnesses to his fall.  The veteran also stated that the next 
thing he knew he woke up in the hospital three or four days 
later.  Specifically, the veteran asserted that medical 
records made immediately after his fall discussed syncope 
because he was unable to report that his knee caused the fall 
for several days after the accident.  Since the incident the 
veteran states that he can't get out of bed two to three days 
a week due to severe migraine headaches.  The veteran also 
reported short term memory loss.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

 "Nowhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Lay 
evidence may provide sufficient support for a claim of 
service connection, and it is error for the Board to require 
medical evidence to support that lay evidence.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Based upon a review of the above, it is clear that the 
veteran sustained a closed-head injury in May of 1997 and 
that he has a current disability in the form of post-
concussion syndrome.  The question before the Board is 
whether there is sufficient evidence to support a finding 
that the veteran's current disability was proximately caused 
by the veteran's service connected right knee disability.  A 
November 2005 VA exam indicated that knee instability could 
have been the cause of the fall and the subsequent 
concussion.  The veteran also has produced a letter from a 
physician which offered the opinion that right knee 
instability could have caused the fall.  

The Board must also consider the veteran's testimony.  The 
veteran asserts that right knee instability caused him to 
fall and hit his head in May of 1997.  Based upon the fact 
that there are medical records demonstrating that the veteran 
was complaining of instability of the right knee as far back 
as 1970 and 1975, and the fact that actual instability was 
found in the veteran's November 2004 VA exam, the Board 
concludes that the veteran's explanation of the May 1997 fall 
is not so inherently incredible as not to be believed.  
Although medical opinion regarding a relationship between the 
veteran's knee and the 1997 fall was only offered in terms of 
possibility, the Board concludes that medical evidence taken 
in conjunction with the veteran's testimony, after granting 
the veteran the benefit of the doubt, is sufficient to 
support this claim.  As such, the Board finds that the 
evidence in this matter supports a finding of service 
connection for post-concussion syndrome with chronic 
headaches, secondary to a service connected right knee 
disability.  


ORDER

Service connection for post-concussion syndrome with chronic 
headaches, secondary to a service connected right knee 
disorder is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


